Citation Nr: 0016607	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  94-24 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, mother and stepfather


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1969.  

The Board of Veterans Appeals (Board) issued a decision in 
May 1988 denying service connection for a psychiatric 
disability.  Subsequently, the veteran's representative 
submitted a motion for reconsideration of that decision.  
Pursuant to 38 U.S.C. § 4003 (now 38 U.S.C.A. § 7103), 
reconsideration was ordered by the Chairman of the Board and 
an expanded panel of the Board issued a December 1990 
decision denying service connection for a psychiatric 
disability.  The December 1990 reconsideration decision 
replaced the May 1988 decision and constituted the final 
decision of the Board on that issue.  

This appeal arises from a June 1993 rating decision of the VA 
Roanoke, Virginia Regional Office (RO), that determined that 
new and material evidence had not been submitted to reopen 
the veteran's previously denied claim of entitlement to 
service connection for a psychiatric disability.  The veteran 
disagreed with the finding and an appeal ensued.  

In a December 1996 decision, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for an acquired psychiatric 
disability.  Additionally, in view of the favorable finding, 
the case was remanded to the RO for de novo consideration of 
the veteran's claim for service connection for an acquired 
psychiatric disability.  The RO has complied with the remand 
directives and has returned the case to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  A personality disorder, a developmental defect, was shown 
to essentially the same degree prior to and during the 
veteran's period of service.  

2.  An acquired psychiatric disorder was not present during 
service, nor was a psychosis manifested during the first 
postservice year.  


CONCLUSIONS OF LAW

1.  The veteran's personality disorder is a congenital or 
developmental defect and not a disability for VA compensation 
purposes.  38 C.F.R. § 3.303 (1999).  

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may a psychosis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed, 
and that the VA's duty to assist under § 5107(a) has been 
satisfied.  

The veteran and his representative contend, in essence, that 
service connection is warranted for a psychiatric disability 
based upon aggravation of a preexisting psychiatric 
condition.  The veteran believes that his condition in 
service was misdiagnosed as a personality disorder, when, in 
fact, it was schizophrenia.  

Factual Background.  On service preinduction examination in 
May 1968, the veteran completed a report of medical history 
that indicated that he had been treated within the last five 
years by a physician at Westbrook Psychiatric Hospital.  He 
reported that he became extremely violent at times when there 
were orders to be followed.  The examining physician 
indicated that the veteran "had a case of 'nerves' but now 
controlled."  The findings on psychiatric examination were 
reported to be normal.  

A July 1968 statement by Sherman Master, M.D. was also 
associated with the veteran's service medical records.  This 
statement indicated, in pertinent part, that he had initially 
seen the veteran in 1966 at the Medical College of Virginia.  
The veteran had been referred to the Psychiatric Outpatient 
Clinic at that time because of periods of uncontrolled rage 
with antisocial behavior and a poor academic and school 
adjustment.  He also indicated that he had interviewed the 
veteran in June 1968 and that at that time, the veteran 
continued to exhibit gross immaturity, wide mood swings, 
impulsiveness, and brief rage attacks.  It was his opinion 
that the veteran did not currently have the degree of 
maturity necessary to serve in the military, but that with 
time and professional assistance, he would hopefully mature.  

Service medical records include mental hygiene consultation 
reports of July and September 1969.  The July 1969 report 
indicated that the veteran had been evaluated and found to 
exhibit a basic character and behavior disorder.  The 
reported diagnosis was aggressive personality, chronic 
moderate, manifested by argumentative behavior with 
noncommissioned officers, difficulty accepting authority 
figures, absence without leave, and conduct warranting an 
Article 15.  It was also noted that he had undergone mild 
stress with routine duty.  

The September 1969 report notes that he had a history of rage 
episodes under stress for which he received treatment in 
civilian life.  Although administrative discharge had been 
recommended while he was at Fort Benning, he had since been 
transferred to Fort Polk, where he had apparently done an 
outstanding job.  The diagnosis was aggressive personality, 
chronic, moderate.  It was stated that he was not mentally 
ill.

On examination for separation from service in November 1969, 
the veteran denied that he had a medical history of nervous 
trouble.  Findings on psychiatric examination were reported 
to be normal.  

In June 1970, the veteran was hospitalized at Virginia 
Commonwealth University Hospital on a mental warrant that 
stated that he had violent tendencies.  It was noted that Dr. 
Master had followed him for two years.  He stated that he was 
afraid he might kill someone.  He was provided routine care 
and after a hearing, was discharged home in the custody of 
his mother.  The final diagnosis was adolescent adjustment 
reaction.  

In July 1970, the veteran underwent VA psychiatric 
examination.  He related that he had recently been released 
from Forest Hill Hospital and that he had received a 
psychiatric diagnosis.  He also related that he was under the 
care of a private psychiatrist.  The diagnosis on VA 
examination was sociopathic personality disturbance and anti-
social personality.  There was no psychosis found on 
examination.  
 
Signed statements by non-medical civilian and former military 
acquaintances of the veteran were received by VA in 1974.  
These statements reported personal observations of the 
veteran's behavior before and after service.

In September 1974, the veteran was hospitalized by VA.  He 
complained of extreme nervousness and anxiety.  The diagnosis 
was thought disorder, probably schizophrenic process.  

In September 1975, the veteran underwent a VA psychiatric 
examination.  The diagnosis was explosive personality.  

In January 1977, the Chief of Staff of the VA hospital in 
Washington, D.C. was asked to review the veteran's claim.  
The physician opined that the veteran's condition worsened in 
service in light of the trouble he had prior to service.  No 
diagnosis was provided.  
 
From April to May 1979, the veteran was hospitalized by VA 
through the mental hygiene clinic.  The diagnoses were 
character disorder and anti-social personality.  
 
A letter dated November 1979 from J. McDermott Barnes, M.D. 
to the veteran's mother, indicated in pertinent part, that he 
had personal knowledge of the veteran's hospitalization at 
the Forest Hill Manor Psychiatric Unit in May and June 1970.  
He was unable to recall the specific diagnosis or the details 
of the condition for which the veteran was hospitalized.  

In October and November 1985, the veteran was hospitalized by 
the VA for detoxification.  

In August 1986, VA received an April 1985 consultation report 
by John R. Rogers, M.D. whose diagnostic impression was 
probable schizoaffective disorder.  Also submitted at that 
time was a psychological consultation report from Samuel 
Levinson Ph.D., who assigned diagnoses of schizotypal 
personality and borderline personality to the veteran.  

In September 1986, the veteran was notified that he was 
awarded Social Security benefits beginning August 1986.  The 
award certificate indicated that the veteran's initial 
entitlement began in January 1984.  

In March 1987, a board of three VA examiners reviewed the 
veteran's claims folder.  The diagnosis, in their opinion, 
was mixed personality disorder, borderline, anti-social.  
They stated that there was no evidence of a thought disorder 
and that any psychotic episodes in the past could probably be 
related to the borderline features of the personality 
disorder.  

In April 1988, E. Fuller Torrey, M.D. wrote a letter to the 
veteran's mother regarding the veteran's psychiatric illness. 
Dr. Torrey stated that a diagnosis of schizophrenia or 
schizoaffective disorder was clearly supported by the 
clinical and psychological examinations of Dr. Rogers and Dr. 
Levinson.  He also stated that schizophrenia was not 
primarily caused by stress but could be exacerbated by stress 
once the disease develops.
 
The veteran was provided a personal hearing before members of 
the Board in April 1988.  His testimony was essentially 
consistent with the aforementioned contentions.  Dr. Levinson 
was a witness and testified that it was his opinion that the 
veteran's mental condition was aggravated in service.  

An October 1989 statement from Roy Ellison, M.D., indicated 
that he had been acquainted with the veteran's parents since 
1965 and was aware of the veteran's difficulties over the 
last 23 years.  It was Dr. Ellison's opinion that the veteran 
continued to have a developing schizophrenic illness that had 
been slower than usual in manifesting itself.  He also opined 
that the veteran's illness was further accelerated, 
activated, agitated and aggravated by his military service.  

The veteran was provided a personal hearing before members of 
the Board in June 1990.  His testimony was essentially 
consistent with the aforementioned contentions.  Dr. Levinson 
also presented testimony on the veteran's behalf.  In 
December 1990, the veteran's claim for service connection for 
an acquired psychiatric disorder was denied on 
reconsideration.  

In February 1993, the veteran sought to reopen his claim for 
service connection and in May 1993 furnished duplicates of 
materials that had been part of the evidentiary record at the 
time of the December 1990 Board decision.  A rating action 
June 1993 found that new and material evidence to reopen the 
claim for service connection for a psychiatric disorder had 
not been submitted.  The veteran disagreed with the rating 
decision and the current appeal ensued.  

A September 1993 statement from a private physician, Dr. 
Master, indicates that although the veteran was under his 
care in the late 1960's through 1971, his records were 
destroyed.  He remembered that the veteran had a serious 
psychiatric disorder at that time.  In retrospect, he stated 
that he was observing a chronic severe mental disorder. 

In May 1994, the veteran filed his substantive appeal and 
also furnished lay statements concerning his mental status 
prior to, during and subsequent to service from his sister, 
stepfather and a family friend.  Also submitted was a Social 
Security Administration (SSA) document showing the veteran 
was found to be a disabled adult child on his father's 
account effective in October 1992 and indicating that for SSA 
purposes he initially became disabled prior to his 22nd 
birthday.  

In July 1994, a statement from an occupational therapist, who 
had worked in the field of psychiatry since 1954, was 
received.  She stated that she had reviewed letters and 
statements regarding the veteran's military duty and opined 
that the inherent conditions of basic training and additional 
trauma of conflicts with his drill sergeants caused 
aggravating circumstances, which caused deterioration in the 
veteran's psychiatric condition.  A statement from a second 
mental health professional, dated in July 1994, referenced 
the veteran's separation from his family as another important 
factor in the progression of his illness during service.  A 
former member of the Alabama National Guard furnished a 
statement relating his opinion concerning the military's 
attitude toward mental illness.  

An August 1994 statement from Lee E. Hersch, Ph.D. indicates 
treatment of the veteran since 1991, many years after 
service.  Although he provided a current diagnosis of 
schizoaffective disorder, he did not provide an opinion as to 
the onset of the disability.  

In August 1994, a licensed clinical social worker reported 
her opinion that the veteran had had psychotic symptoms in 
service, but that they had been misdiagnosed.  

Also of record are statements favorable to the veteran from 
lay persons associated with the Alliance of the Mentally Ill 
and other mental health associations.  

In October 1994, the veteran, his mother and stepfather 
presented hearing testimony before a hearing officer at the 
RO.  At the hearing, they reiterated their arguments that the 
veteran's current psychiatric disability is related to 
service.  

Following the Board's favorable decision and remand in 
December 1996, additional records were obtained from Dr. 
Hersch containing his initial evaluation and testing of the 
veteran in 1991.  Pertinent diagnoses were schizoaffective 
disorder and personality disorders.  No relationship of the 
diagnosed conditions to military service was noted by Dr. 
Hersch.  

The veteran's SSA records were received in June and November 
1997.  They showed that in a 1993 SSA decision, the veteran 
had been found to have become disabled for SSA purposes in 
September 1969 (prior to his 22nd birthday) due to his 
personality disorders.  

In June 1999, the veteran underwent VA examination and 
evaluation by a board of three psychiatrists.  It was noted 
that each examiner had reviewed the veteran's entire claims 
folder prior to the examination.  A detailed account of all 
aspects of the veteran's psychiatric history was set out in 
the report by the examiners.  A detailed account of the 
findings on examination was also reported.  Pertinent 
diagnoses by all three examiners included polysubstance abuse 
and personality disorders.  Also, two examiners felt that 
cyclothymia should be ruled out and the other found the 
history of dysthymia/schizoaffective disorder questionable.  

The question of the relationship between the veteran's 
condition and his period of service was answered by one panel 
member to the effect that there is no indication that these 
conditions have their onset as a result of military service.  
There is also no indication that these conditions were 
aggravated by service beyond their natural progression.  A 
second panel member opined that the veteran's inability to 
get very far in life was not due to schizophrenic illness but 
was related to the chronic maladaptive patterns of 
personality disorders along with substance abuse.  He did not 
believe that his condition was aggravated by service beyond 
the natural progression of the disease.  The third panel 
member found no evidence to suggest that the veteran's 
symptoms are a result of military service and no indication 
that these were aggravated by service.  

Criteria.  Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  

Where a veteran served 90 days or more during a period of 
war, and a psychosis becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A.  
§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. § 3.307, 
3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Developmental defects, such as personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, are not diseases or injuries 
within the meaning of applicable legislation. 38 C.F.R. § 
3.303(c) (1999).  

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1132 (West 
1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.306(a) (1999).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991; 38 
C.F.R. § 3.306(b) (1999).  

The specific finding requiring that an increase in disability 
during service is due to the natural progress of the 
condition will be met when the available evidence of a nature 
generally acceptable as competent shows that the increase in 
severity of a disease or injury or acceleration in progress 
was that normally to be expected by reason of the inherent 
character of the condition or influence peculiar to military 
service.  Consideration will be given to the circumstances, 
conditions, and hardships of service.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(c) (1999).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

Analysis.  The evidence of record shows that the veteran had 
undergone psychiatric treatment prior to service for 
symptomatology unrelated to any chronic psychiatric disorder.  
At the time of service entrance, there was clear and 
convincing, competent medical evidence verifying preservice 
psychiatric symptoms, which were attributable to a 
personality disorder.  Service medical records also show the 
presence of personality disorder, but do not show the 
presence of any chronic psychiatric disorder.  It was not 
until several years after service discharge that a chronic 
psychiatric disorder was first identified.  The preservice, 
service and early postservice records clearly establish that 
the veteran only had a personality disorder at that time and 
that it was productive of essentially the same symptomatology 
throughout that period.  As noted above, developmental 
defects, such as personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

The Board also notes that while medical evidence supporting 
the veteran's claim, as set out above, has been submitted, 
the overwhelming evidence of record is in opposition to the 
veteran's claim.  The Board has carefully considered the 
favorable medical opinions, lay statements and hearing 
testimony presented.  However, the Board notes that the 
favorable medical opinions are not shown to be based on a 
careful review of the entire evidentiary record, but rather 
rely heavily on the veteran's characterization of his service 
symptomatology long after the event.  The favorable 
statements in 1994 from mental health professionals also show 
no in-depth familiarity with the extensive medical records in 
this case and cite no supporting documentation for their 
opinions.  

On the other hand, the veteran was evaluated by competent 
medical personnel during service who found no chronic 
psychiatric disability present.  These medical personnel had 
the opportunity to evaluate the veteran at the critical time 
and to classify his demonstrated symptoms.  They determined 
that the veteran had a personality disorder, but no acquired 
psychiatric disorder.  Further, the veteran has undergone 
multiple VA examinations postservice, which fail to note any 
relationship between the veteran's current conditions and his 
period of service in 1969.  After carefully reviewing the 
entire claims folder and examining the veteran, the most 
recent VA Board of psychiatric examiners in June 1999 were 
unanimous in their opinion that the veteran's current 
conditions were not related to service based on any 
incurrence or aggravation in service.  They felt that the 
service symptomatology was no more than a natural progression 
of his preservice symptoms.  

The Board has also considered the hearing testimony and the 
numerous lay statements submitted in support of the veteran's 
claim, but note that as lay persons they are not competent to 
provide opinions as to the nature or degree of the veteran's 
service symptomatology or the proper diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While they have expressed 
their lay opinions on a medical matter, the preponderance of 
competent medical evidence of record leads to the opposite 
conclusion.  In Espiritu, the Court held that lay persons 
cannot provide testimony where an expert opinion is required.  

Based on the evidentiary record, the Board finds that an 
acquired psychiatric disorder was not incurred in service and 
the veteran's preexisting personality disorder, which is not 
a disease within the meaning of VA compensation benefits, was 
not aggravated by active service.  

For the reasons stated above, the Board also finds that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

